DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 1/11/2021 has been entered. Claims 1, 14, and 18 stand amended. Claims 1-20 are currently pending. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5, 11, and 14-17  is/are rejected under 35 U.S.C. 103 as being unpatentable over Singh et al. in US Patent № 8,788,407, hereinafter called Singh, in .

In regard to claim 1, Singh teaches a system, comprising:
a database disposed within a remote management platform hosting one or more instances (i.e. as shown in Fig. 1, element 140), 
wherein the database comprises one or more news scores (i.e. scores, Fig. 7 element 715; “Seeds may be generated according to seed generation strategies, while clusters of related data entities may be generated based on those seeds and according to cluster generation strategies. The system may further generate a score, multiple scores, and/or metascores for each generated cluster, and may optionally rank or prioritize the generated clusters based on the generated metascores.” Column 2 line 30) each corresponding to one or more indicator types (i.e. cluster strategy, “This method may further include retrieving a cluster strategy referencing one or more data bindings. Each data binding may specify a search protocol for retrieving data. For each of the one or more data bindings, data parameters input to the search protocol are identified, the search protocol is performed using the identified data parameters, and data returned by the search protocol is evaluated for inclusion in the first cluster.” Column 2 line 46), 
wherein each of the one or more news scores is based at least in part on a metric of the corresponding one or more indicator types (“Thereafter, the cluster engine 120 may score the resulting cluster with any scoring strategies associated with a given cluster generation strategy. In an embodiment, the multiple scores may be 
a news statistic collector, implemented by at least one processor, configured to:
receive periodic data from a collector job that collects the periodic data comprising the metrics of the corresponding one or more indicator types for a period corresponding to one or more sets of the periodic data (“Each of the time series may span a particular time period. For example, each time series may span a number of days, weeks, months, or years. Thus, a connection pair time-series (or simply "connection pair series" or "connection series"), may indicate multiple connections made between a particular internal and external IP address (or domain or other device identifier) and/or a periodicity or other pattern indicating when the connections were made.” Column 38 line 37);
for each indicator type, apply a statistic generator to generate analytical statistics to evaluate the periodic data (“In the example of block 1117 b, the system may calculate a mean  of the particular connection pair series. The mean may, for example, provide an indication of the average time between each connection pair over time. Particular mean values, for example, a particular number of days, weeks, and/or months, may indicate higher or lower likelihood that the connection series is related to malware beaconing activity. In another example, some combination of a variance and a mean of a connection pair series may be used by the system as a beaconing score (for example, 
for each of the analytical statistics, filter the set of periodic data based at least in part on a news score threshold (“At block 1118, the system may determine which connection pairs have beaconing scores that satisfy a particular threshold.” Column 39 line 38) 
 a news evaluator implemented by at least one processor configured to:
evaluate each of the analytical statistics to generate the one or more news scores (“Particular mean values, for example, a particular number of days, weeks, and/or months, may indicate higher or lower likelihood that the connection 30 series is related to malware beaconing activity. In another example, some combination of a variance and a mean of a connection pair series may be used by the system as a beaconing score (for example, a variance divided or normalized by a mean or a mean squared).” Column 39 line 24); and
store the one or more news scores to the database (i.e. for the cluster, Fig. 6, element 625);
and an insight generator implemented by at least one processor that is configured to:
receive a request for a data insight for the one or more indicator types (“The client 135 may represent one or more software applications or modules configured to present data and translate input, from the analyst, into requests for data analyses by the application server 115.” Column 15 line 24);
in response to the request, fetch the analytical statistics from the database with corresponding one or more news scores (“In an embodiment, clusters may be generated in response to a selection of a previously generated seed list (or seed). Alternatively, cluster may be been previously generated, and may be retrieved in response to selection of a previously generated seed list (or seed). In an embodiment, the analyst may select a particular cluster of interest via the selection box 510.” Column 23 line 26);
determine news items from the periodic data based at least in part on the one or more news scores in the fetched analytical statistics (i.e. selected clusters);
and provide, to a client device associated with the one or more instances, a
representation of a graphical user interface that displays a data insights widget, wherein the data insights widget presents summaries of the news items based at least in part on corresponding news scores of the one or more news scores (“In an embodiment, the workflow engine 125 generates for display in the UI 500 summaries of the clusters 252 in the cluster summary list 525. For example, the summaries may include characteristics of the clusters 252, such as identifiers, scores, and/or analysts assigned to analyze the clusters 252. The workflow engine 125 may select the clusters 252 for display in the cluster summary list 525 according to those or other characteristics. For instance, the workflow engine 125 may display the summaries in the order of the scores of the clusters 252
However, Singh fails to expressly teach that filtering the periodic data comprises suppressing display of periodic data having a corresponding news score below the news score threshold;
Faughnan teaches filtering the set of the periodic data comprises suppressing display of periodic data having a corresponding news score below the news score threshold ( this is logically equivalent to selecting data for display that is above the threshold, “As such, when determining which data to filter out for presentation later on, embodiments of the present invention may compare the numerical value to a threshold and designate for display (for a particular feed or notification service) only those data entries that exceed (or are below) a certain threshold.” Paragraph 0043).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the event display system taught by Singh to include the filtration of display data based on the score being below the threshold, as taught by Faughnan. It would have been obvious because it represents an application of a known technique (i.e. the filtering of data not included in a threshold, as taught by Faughnan) to a known system (i.e. the information display system taught by Singh) ready for improvement to yield only predictable results (i.e. only data over a certain threshold score are presented).
However, neither Singh nor Faughnan teach that the statistics track a change in time period of when a predicted threshold crossing is to occur in a set of the one or more sets of periodic data.
Garvey teaches that the statistics track a change in time period of when a predicted threshold crossing is to occur (“At block 306, the process determines based on the comparison of the correlation coefficients, whether the correlation between the 
 an insignificant portion of the overall signal are not likely to be associated with recurrent patterns within a time series. Thus, if the dominant frequency does not represent a threshold percent of the overall time series data, then the process continues to block 320. Otherwise, the process continues to block 314.” Paragraph 0052).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the event display system taught by Singh and Faughnan to include an identification of seasonality based on the frequency of values in time-series data, as taught by Garvey. One would have been motivated to do so in order to detect seasonal anomalies or to assist in capacity or maintenance planning, as taught by Garvey in paragraph 030.

In regard to claim 2, Singh further that the period comprises a day, and periodically receiving the periodic data comprises daily receiving the periodic data for a previous day (“In one example, a current time period may be a most recent day, a previous time period may be a day, week, or month immediately preceding the current time period” column 51 line 8).

In regard to claim 3, Singh further that the periodic data comprises time-series data for the metrics for the period (“Then, for each set, a time series may be generated that represents each point in time that the same or a similar connection is made between a particular internal IP address and external IP address or domains. Each of the time series may span a particular time period. For example, each time series may span a number of days, weeks, months, or years.” Column 38 line 34).

In regard to claim 4, Singh further that the news score threshold comprises a news score threshold for each metric of the corresponding one or more indicator types (“In an embodiment, the multiple scores may be generated for a given cluster. The multiple scores may be based on various aspects, metrics, or data associated with the cluster.” Column 21 line 67).

In regard to claim 5, Singh further that data insights widget is configured to display the summaries of the news items in an order sorted by the corresponding news scores (“For instance, the workflow engine 125 may display the summaries in the order of the scores of the clusters 252, where a summary of the highest scoring cluster 252 is displayed first.” Column 23 line 42).

In regard to claim 11, Singh further that the insight generator is configured to filter the news scores for positive (i.e. increasing, “For example, the data analysis system may detect an unusual increase in a particular type of activity that an analyst may then investigate.” Column 49 line 45) changes only or negative changes only before determining news items.

In regard to claim 14, Singh teaches a method comprising:
receiving time-series data at an enterprise management platform, wherein the enterprise management platform is configured to host a respective instance (“Further, in context of this disclosure, the computing elements shown in server computing system 110 may correspond to a physical computing system (for example, a system in a data center, a computer server, a desktop computer, a laptop computer, and/or the like) and/or may be a virtual computing instance executing within a hosted computing environment,” column 27 line 20) for each of a plurality of client networks (“However, several clients 135 may execute on the client computer 130, and/or several clients 135 on several client computers 130 may interact with the application server 115. In one embodiment, the client 135 may be a browser accessing a web service.” Column 16 line 4), and the time-series data comprises one or more metrics being tracked by the enterprise management platform (“Then, for each set, a time series may be generated that represents each point in time that the same or a similar connection is made between a particular internal IP address and external IP address or domains. Each of the time series may span a particular time period. For example, each time series may span a number of days, weeks, months, or years.” Column 38 line 34);
for each metric of the one or more metrics, determining that a statistic generator corresponding to a metric of the one or more metrics is to be utilized to generate statistics for the corresponding metric (“In various embodiments, any other mathematical and/or statistical measures and/or methods may be used in determining and/or detecting unusual and/or interesting activity 30 trends. For example, any other mathematical methods may be used to determine activities that are statistical outliers. Additionally, in various embodiments, the other methods may be used in any of the seed generation, cluster generation, and/or scoring of clusters,” column 54 line 27);
responsive to determining that the statistic generator is to be utilized, generating a statistic using the statistic generator (i.e. determining activity with statistical measures, as above or “determining, based on the group of activity trend-related data
items, a statistical deviation in the particular type of activity on the particular host; and in response to determining that the statistical deviation satisfies a particular threshold, designating an activity trend-related data item from the group as a seed;” column 7 line 16);
for each statistic, generating a news score, using a news evaluator, to convert the statistic generator to a news score (i.e. scores, Fig. 7 element 715; “Seeds may be generated according to seed generation strategies, while clusters of related data entities may be generated based on those seeds and according to cluster generation strategies. The system may further generate a score, multiple scores, and/or metascores
sorting the news scores (“At block 725, the cluster engine 120 may rank the clusters 252 according to the scores of the clusters 252.” Column 26 line 50); and
storing the news scores in a database disposed within the enterprise management platform (“At block 715, the cluster engine 120 may store the score with the cluster 252 in the cluster list 250.” Column 26 line 41).
However, Singh fails to expressly teach that filtering the periodic data comprises suppressing display of periodic data having a corresponding news score below the news score threshold;
Faughnan teaches filtering the periodic data comprises suppressing display of periodic data having a corresponding news score below the news score threshold ( this is logically equivalent to selecting data for display that is above the threshold, “As such, when determining which data to filter out for presentation later on, embodiments of the present invention may compare the numerical value to a threshold and designate for display (for a particular feed or notification service) only those data entries that exceed (or are below) a certain threshold.” Paragraph 0043).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the event display system taught by Singh to include the filtration of display data based on the score being below the threshold, as taught by Faughnan. It would have been obvious because it represents an application of a known technique (i.e. the filtering of data not included in a threshold, as taught by Faughnan) to a known system (i.e. the information display system taught by Singh) ready for improvement to yield only predictable results (i.e. only data over a certain threshold score are presented).
However, neither Singh nor Faughnan teach that the statistic tracks the frequency of permutations of upwards and downwards movement for the corresponding metric over a time period, nor that the statistics are filtered based at least in part on a news score threshold based in part on the frequency of the permutations of upwards and downwards movement in the metrics over the time period,
Garvey teaches that the statistic tracks the frequency of permutations of upwards and downwards movement for the corresponding metric over a time period (i.e. frequency of cycles, “At block 310, the process identifies the dominant frequency from the power spectral density data. The dominant frequency in this context represents the value within the time series data that has occurred the most frequently. Values that occur frequently may be indicative of a seasonal pattern if those values recur at seasonal periods.” Paragraph 0051), and that the statistics are filtered based at least in part on a news score threshold based in part on the frequency of the permutations of upwards and downwards movement in the metrics over the time period (i.e. frequency of cycles, “At block 312, the process determines whether the dominant frequency represents a threshold percent of an amplitude of the overall signal” paragraph 0052)
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the event display system taught by Singh and Faughnan to include an identification of seasonality based on the frequency of values in time-series data, as taught by Garvey. One would have been motivated to do so in order to detect seasonal anomalies or to assist in capacity or maintenance planning, as taught by Garvey in paragraph 030.

In regard to claim 15, Singh further teaches that receiving the time-series data is performed periodically (“In one example, a current time period may be a most recent day, week, or month. In an example, a previous time period may be a day, week, or month immediately preceding the current time period” column 51 line 8).

In regard to claim 16, Singh further teaches that generating the news score comprises using a transfer function (i.e. scoring strategy) to convert the news score to the news score or using the statistic as the news score (“At block 710, the cluster engine 120 executes the scoring strategy 442 against the cluster 252. The scoring strategy 442” column 26, line 30).

 In regard to claim 17, Singh further teaches that the one or more metrics correspond to an indicator type or a breakdown of the indicator type (“The multiple scores may be based on various aspects, metrics, or data associated with the cluster. In one embodiment, a cluster metascore may be generated based on a combination or aggregation of scores associated with a given cluster.” Column 21 line 67).

Claim 6-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Singh and Faughnan as applied to claim 1 above, and further in view of Cannell et al. in US Patent Application Publication № 2019/0327161, hereinafter called Cannell.

In regard to claim 6, Singh and Faughnan teaches the system of claim 1, as above. Singh further teaches that the request comprises receiving a request indicating 
However, Singh fails to explicitly teach that the request is an API request.
Cannell teaches that receiving the request comprises receiving an application programming interface (API) request (“The service interface can define a health API and/or a reference API that provides definition for location events, time, firmware updates, system health, receiver configuration, etc. For example, a location event request can be formatted as a JSON object to include a beacon MAC address, UUID, RSSI, battery life (e.g., percentage of battery life remaining, battery value, etc.), timestamp (e.g., a time at which the beacon event was received, etc.), receiver MAC address, etc. A get time request can be implemented as a JSON formatted object including a time, such as a UNIX time, POSIX time, Epoch time, UTC time, etc., for example.” Paragraph 0128)
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the data insight system taught by Singh to use an API to define the parameters of a request, as taught by Cannell. It would have been obvious because it represents the substitution of one known element (i.e. the structured API request, as taught by Cannell) for another (i.e. the request taught by Singh) to yield only predictable results (i.e. the request will be structured by an API).

In regard to claim 7, Cannell further teaches that the API request comprises a date used to determine which statistics are to be fetched from the database (“For timestamp (e.g., a time at which the beacon event was received, etc.), receiver MAC address, etc.” paragraph 0128).

In regard to claim 8, Cannell further teaches that the API request comprises universally unique identifier (UUID) that indicates a selected indicator type of the one or more the indicator types (“For example, a location event request can be formatted as a JSON object to include a beacon MAC address, UUID, RSSI, battery life (e.g., percentage of battery life remaining, battery value, etc.), timestamp (e.g., a time at which the beacon event was received, etc.), receiver MAC address, etc.” paragraph 0128).

In regard to claim 9, Singh further teaches that the selected indicator type comprises a number of open incidents have not been resolved for an information technology operations management (ITOM) application program (“a number and/or severity of host-based events in the cluster (such as, for example, virus scan alerts and/or logged events, intrusion prevention system alerts and/or logged events, and the like); a number of requests and/or connections between internal and external network devices associated with the cluster that were blocked by a proxy, router, or other appliance linking the internal network to the external network;” column 41 line 32).

In regard to claim 10, Singh further teaches that the selected indicator type comprises a user-defined aspect to be tracked by the system (i.e. a user-defined strategy, “The analyst may select the items (for example, a seed generation strategy) by, for example, entering a name of a particular item into a dropdown box ( or other interface element) in the selection box 510 (for example, the dropdown box showing a selected strategy "Strategy-A") and 65 selecting a "Go" button ( or other interface element).” Column 22 line 60).

Claim 12, 13, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Singh, Garvey, and Faughnan as applied to claim 1 above, and further in view of Saperstein et al. in US Patent Application Publication № 2017/0147654, hereinafter called Saperstein.

In regard to claim 12, Singh and Faughnan teaches the system of claim 1, as above. However, he fails to explicitly teach that the insight generator is configured to remove duplicate news items before providing the news items to the data insights widget.
Saperstein teaches that the insight generator is configured to remove duplicate news items before providing the news items to the data insights widget (“Because the cash out rule is triggered when total withdrawals over a multi-day period exceed a threshold value, the cash out rule could be triggered multiple times for the same cash out event. […] If no withdrawal occurs on the last day of the multi-day period, then the thereby eliminating duplicative alerts.” Paragraph 0051).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the data insight analytics system taught by Singh to include the elimination of duplicate alerts, as taught by Saperstein. It would have been obvious because it represents the application of a known technique (i.e. the elimination of duplicate alerts, as taught by Saperstein) to a known system (i.e. the data insight analysis system taught by Singh) ready for improvement to yield only predictable results (i.e. duplicate alerts will be eliminated)

In regard to claim 13, Saperstein further teaches that The system of claim 12, wherein duplicate news items are news items of a common type that occur within a news frequency setting corresponding to the common type (i.e. daily cash-out notifications, “Because the cash out rule is triggered when total withdrawals over a multi-day period exceed a threshold value, the cash out rule could be triggered multiple times for the same cash out event. […] If no withdrawal occurs on the last day of the multi-day period, then the cash out rule is not triggered, thereby eliminating duplicative alerts.” Paragraph 0051)

In regard to claim 18, Singh teaches a method comprising:
receiving a request for news items at an enterprise management platform (“The client 135 may represent one or more software applications or modules configured to present data and translate input, from the analyst, into requests for data analyses by the 
for each metric of the one or more metrics, generating a statistic, wherein the statistic tracks the frequency of permutations of upwards and downwards movement for the corresponding metric over a time period;
fetching news items from a database disposed within the enterprise management platform, wherein the database comprises the news scores each corresponding to and based on the one or more metrics (“In an embodiment, clusters may be generated in response to a selection of a previously generated seed list (or seed). Alternatively, cluster may be been previously generated, and may be retrieved in response to selection of a previously generated seed list (or seed). In an embodiment, the analyst may select a particular cluster of interest via the selection box 510.” Column 23 line 26);
providing, to a client device associated with the respective instance, a representation of a graphical user interface that displays a data insights widget, wherein the data insights widget presents summaries of the news items based at least in part on corresponding news scores (“In an embodiment, the workflow engine 125 generates for display in the UI 500 summaries of the clusters 252 in the cluster summary list 525. For example, the summaries may include characteristics of the clusters 252, such as identifiers, scores, and/or analysts assigned to analyze the clusters 252. The workflow engine 125 may select the clusters 252 for display in the cluster summary list 525 according to those or other characteristics. For instance, the workflow engine 125 may display the summaries in the order of the scores of the clusters 252, where a summary of the highest scoring cluster 252 is displayed first.” Column 23 line 42).
However, Singh fails to expressly teach that filtering the periodic data comprises suppressing display of periodic data having a corresponding news score below the news score threshold;
Faughnan teaches filtering the periodic data comprises suppressing display of periodic data having a corresponding news score below the news score threshold ( this is logically equivalent to selecting data for display that is above the threshold, “As such, when determining which data to filter out for presentation later on, embodiments of the present invention may compare the numerical value to a threshold and designate for display (for a particular feed or notification service) only those data entries that exceed (or are below) a certain threshold.” Paragraph 0043).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the event display system taught by Singh to include the filtration of display data 
However, Singh and Faughnan fail to teach removing duplicate news items of a common metric type within a news frequency window.
Saperstein teaches removing duplicate news items of a common metric type within a news frequency window. (“Because the cash out rule is triggered when total withdrawals over a multi-day period exceed a threshold value, the cash out rule could be triggered multiple times for the same cash out event. […] If no withdrawal occurs on the last day of the multi-day period, then the cash out rule is not triggered, thereby eliminating duplicative alerts.” Paragraph 0051).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the data insight analytics system taught by Singh and Faughnan to include the elimination of duplicate alerts, as taught by Saperstein. It would have been obvious because it represents the application of a known technique (i.e. the elimination of duplicate alerts, as taught by Saperstein) to a known system (i.e. the data insight analysis system taught by Singh) ready for improvement to yield only predictable results (i.e. duplicate alerts will be eliminated)
However, none of Gingh, Faughnan, nor Saperstien teach that for each metric of the one or more metrics, generating a statistic, wherein the statistic tracks the frequency of permutations of upwards and downwards movement for the corresponding metric 
Garvey teaches that the statistic tracks the frequency of permutations of upwards and downwards movement for the corresponding metric over a time period (i.e. frequency of cycles, “At block 310, the process identifies the dominant frequency from the power spectral density data. The dominant frequency in this context represents the value within the time series data that has occurred the most frequently. Values that occur frequently may be indicative of a seasonal pattern if those values recur at seasonal periods.” Paragraph 0051), and that the statistics are filtered based at least in part on a news score threshold based in part on the frequency of the permutations of upwards and downwards movement in the metrics over the time period (i.e. frequency of cycles, “At block 312, the process determines whether the dominant frequency represents a threshold percent of an amplitude of the overall signal” paragraph 0052)
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the event display system taught by Singh, Saperstein, and Faughnan to include an identification of seasonality based on the frequency of values in time-series data, as taught by Garvey. One would have been motivated to do so in order to detect seasonal anomalies or to assist in capacity or maintenance planning, as taught by Garvey in paragraph 030.

In regard to claim 20, Singh further teaches that providing the representation comprises rendering the data insights widget in the enterprise management platform .

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Singh Faughnan, Garvey, and Saperstein as applied to claim 18 above, and further in view of Cannell. 

In regard to claim 19, Singh, Faughnan, and Saperstein teach the method of claim 18, as above. Singh further teaches that the request comprises receiving a request indicating that the data insight is to be displayed (“The client 135 may represent one or more software applications or modules configured to present data and translate input, from the analyst, into requests for data analyses by the application server 115.” Claim 15).
However, Singh fails to explicitly teach that the request is an API request.
Cannell teaches that receiving the request comprises receiving an application programming interface (API) request (“The service interface can define a health API and/or a reference API that provides definition for location events, time, firmware updates, system health, receiver configuration, etc. For example, a location event request can be formatted as a JSON object to include a beacon MAC address, UUID, RSSI, battery life (e.g., percentage of battery life remaining, battery value, etc.), timestamp (e.g., a time at which the beacon event was received, etc.), receiver MAC address, etc. A get time request can be implemented as a JSON formatted object 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the data insight system taught by Singh to use an API to define the parameters of a request, as taught by Cannell. It would have been obvious because it represents the substitution of one known element (i.e. the structured API request, as taught by Cannell) for another (i.e. the request taught by Singh) to yield only predictable results (i.e. the request will be structured by an API).

Response to Arguments
Applicant’s arguments, see pages 8-13, filed 1/11/2021, with respect to the rejection(s) of claim(s) 1-20 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Singh, Garvey, and Faughnan. For more information, please refer to the relevant sections above. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Patent Application Publication № 2013/0211762 teaches a system which uses analysis of frequency information in time-series data to detect anomalies in computer application execution.
US Patent Application Publication № 2018/0060205 teaches a system which creates projections of resource usage based on time-series data.
US Patent № 8,321,437 teaches a system which uses deviance of temporal patterns to identify anomalies in user behavior.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARTHUR GANGER whose telephone number is (571)272-0270.  The examiner can normally be reached on 10:00 AM - 7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on (571) 272-3645.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/ROBERT W BEAUSOLIEL JR/           Supervisory Patent Examiner, Art Unit 2167